Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 in response to Office Actions dated July 21, 2020 and September 29, 2020 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejections necessitated due to claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “wherein removing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan (US Patent No. 7,564,476), and further in view of Cunnington (US Patent Application Publication No. 2011/0295392), and further in view of Harmon (US Patent Application Publication No. 2016/0037217).
Regarding claim 1, Coughlan teaches a method for detecting disturbances in a first media stream captured of a participant on a communication, the method comprising:
receiving biometric information indicating a motion of the participant (use specifying different characteristics, receiving sequence of video communication frames with hand movement gestures, face motion indicating smile, angry, sleepy etc., eye pupil motion for gaze); determining that the motion indicates a visual disturbance in a video component of the first media stream (user determining corresponding action/rule violation for specified characteristic, determining hand movement, angry, sleepy etc.); determining a time in which the motion occurred (col. 7 ll. 48-58 comparing a selected frame(s) at an instance(s) in time from a sequence of frames in a video); and removing a portion of the video component that occurs at the time (col. 8 ll. 58-64 masking the identified body parts in frames at instances in time from a sequence of frames in a video) (col. 3 ll. 64-col. 4 ll. 27, col. 5 ll. 56-col. 9 ll. 9).
Coughlan teaches replacing identified items that cause rule violation (disturbance) with other image template. It would have been obvious to a person of ordinary skill in the art to replace it with blank template i.e. remove or with template including identified item as its static image i.e. without any movement. Coughlan does not teach the biometric information is captured by a biometric sensor of a video client system and the video component is captured by a video camera of the video client system and does not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan to capture biometric information by a biometric sensor of a video client system and to capture video component by a video camera of the video client system as taught by Cunnington in order to “identify the regular expressions and movements that people use when communicating, and thereby detect the emotions or dispositions normally associated with these movements or expressions” (Cunnington, Paragraph 0044).
Coughlan and Cunnington do not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.
However, in the similar field, Harmon teaches determining a time in which the motion occurred (Paragraphs 0036, 0048-0050, 0063-0066 video tags including start time and end time) and using it to remove a portion of the video component (Paragraphs 0067-0071) (Paragraphs 0007-0013, 0034-0077 for complete details).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan and Cunnington to determine a time in which the motion occurred and using it to remove a portion of the video component as taught by Harmon in order to “analyze a video (e.g., video data, audio data, etc.) for various patterns that match known patterns associated with certain types of content (objectionable, desirable, etc.) and may generate tags for the sections of the video 
Regarding claim 5, Coughlan teaches replacing the portion of the video component with prerecorded frames of the participant that do not include a disturbance (col. 4 ll. 7-9, col. 8 ll. 58-64).
Regarding claim 6, Coughlan teaches performing visual processing on the video component of the first media stream to ensure a transition to the prerecorded frames does not create a disturbance (col. 4 ll. 7-9, col. 8 ll. 58-64 performing well-known image processing techniques. Note: it was well known in the art to perform smooth transition in video to avoid annoyance to the viewing user. The Applicant is advised to refer to Zalewski (US Patent Application Publication No. 2007/0226761) Paragraphs 0038, 0093-0095. Also refer to McNamee (US Patent Application Publication No. 2014/0137162) Paragraph 0068.).
Regarding claim 7, Coughlan teaches determining a disturbance score for the participant based on the visual disturbance (col. 7 ll. 33-47, col. 8 ll. 31-45 determining multiple tags for visual disturbance. It would have been obvious to a person of ordinary skill in the art to add up these tag occurrences as score.). Harmon teaches determining a disturbance score for the participant based on the visual disturbance (Paragraph 0012).
Regarding claim 8, Coughlan teaches determining the disturbance score based on an amount of disturbances and a frequency of disturbances (col. 7 ll. 33-47, col. 8 ll. 
Regarding claim 9, Coughlan teaches providing the participant with feedback concerning the visual disturbance (col. 8 ll. 50-58).
Regarding claim 10, Coughlan teaches the feedback includes at least one recommendation for mitigating visual disturbances (col. 8 ll. 54-58).
Regarding claim 11, Coughlan teaches a system for detecting disturbances in a first media stream captured of a participant on a communication, the system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system (col. 3 ll. 40-col. 5 ll. 55), direct the processing system to:
receive biometric information indicating a motion of the participant (receiving sequence of video communication frames with hand movement gestures, face motion indicating smile, angry, sleepy etc., eye pupil motion for gaze); determine that the motion indicates a visual disturbance in a video component of the first media stream (determining hand movement, angry, sleepy etc.); determine a time in which the motion occurred (col. 7 ll. 48-58 comparing a selected frame(s) at an instance(s) in time from a sequence of frames in a video); and remove a portion of the video component that occurs at the time (col. 8 ll. 58-64 masking the identified body parts in frames at 
Coughlan teaches replacing identified items that cause rule violation (disturbance) with other image template. It would have been obvious to a person of ordinary skill in the art to replace it with blank template i.e. remove or with template including identified item as its static image i.e. without any movement. Coughlan does not teach the biometric information is captured by a biometric sensor of a video client system and the video component is captured by a video camera of the video client system and does not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.
However, in the similar field, Cunnington teaches the biometric information is captured by a biometric sensor (variety of sensors) of a video client system (Fig. 4 item 400) and the video component is captured by a video camera (Fig. 4 item 314) of the video client system (Fig. 4 item 400) (Paragraphs 0042-0044, 0052-0055).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan to capture biometric information by a biometric sensor of a video client system and to capture video component by a video camera of the video client system as taught by Cunnington in order to “identify the regular expressions and movements that people use when communicating, and thereby detect the emotions or dispositions normally associated with these movements or expressions” (Cunnington, Paragraph 0044).
Coughlan and Cunnington do not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan and Cunnington to determine a time in which the motion occurred and using it to remove a portion of the video component as taught by Harmon in order to “analyze a video (e.g., video data, audio data, etc.) for various patterns that match known patterns associated with certain types of content (objectionable, desirable, etc.) and may generate tags for the sections of the video corresponding to those patterns automatically” (Harmon, Paragraph 0071) which “results in the video content between the video clips not being rendered (e.g., being skipped, blanked, etc.), and thereby implicitly eliminates the video content the user does not want to see“ (Harmon, Paragraph 0068).
Regarding claim 15, refer to rejections for claim 11 and claim 5.
Regarding claim 16, refer to rejections for claim 15 and claim 6.
Regarding claim 17, refer to rejections for claim 11 and claim 7.
Regarding claim 18, refer to rejections for claim 17 and claim 8.
Regarding claim 19, refer to rejections for claim 11 and claim 9.
Regarding claim 20, Coughlan teaches a one or more non-transitory computer readable storage media, having instructions stored thereon for detecting disturbances in a first media stream captured of a participant on a communication, the instructions, 
receive biometric information indicating a motion of the participant (receiving sequence of video communication frames with hand movement gestures, face motion indicating smile, angry, sleepy etc., eye pupil motion for gaze); determine that the motion indicates a visual disturbance in a video component of the first media stream (determining hand movement, angry, sleepy etc.); determine a time in which the motion occurred (col. 7 ll. 48-58 comparing a selected frame(s) at an instance(s) in time from a sequence of frames in a video); and remove a portion of the video component that occurs at the time (col. 8 ll. 58-64 masking the identified body parts in frames at instances in time from a sequence of frames in a video) (col. 3 ll. 64-col. 4 ll. 27, col. 5 ll. 56-col. 9 ll. 9).
Coughlan teaches replacing identified items that cause rule violation (disturbance) with other image template. It would have been obvious to a person of ordinary skill in the art to replace it with blank template i.e. remove or with template including identified item as its static image i.e. without any movement. Coughlan does not teach the biometric information is captured by a biometric sensor of a video client system and the video component is captured by a video camera of the video client system and does not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.
However, in the similar field, Cunnington teaches the biometric information is captured by a biometric sensor (variety of sensors) of a video client system (Fig. 4 item 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan to capture biometric information by a biometric sensor of a video client system and to capture video component by a video camera of the video client system as taught by Cunnington in order to “identify the regular expressions and movements that people use when communicating, and thereby detect the emotions or dispositions normally associated with these movements or expressions” (Cunnington, Paragraph 0044).
Coughlan and Cunnington do not explicitly teach determining a time in which the motion occurred and using it to remove a portion of the video component.
However, in the similar field, Harmon teaches determining a time in which the motion occurred (Paragraphs 0036, 0048-0050, 0063-0066 video tags including start time and end time) and using it to remove a portion of the video component (Paragraphs 0067-0071) (Paragraphs 0007-0013, 0034-0077 for complete details).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan and Cunnington to determine a time in which the motion occurred and using it to remove a portion of the video component as taught by Harmon in order to “analyze a video (e.g., video data, audio data, etc.) for various patterns that match known patterns associated with certain types of content (objectionable, desirable, etc.) and may generate tags for the sections of the video corresponding to those patterns automatically” (Harmon, Paragraph 0071) which “results in the video content between the video clips not being rendered (e.g., being .

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan, Cunnington and Harmon as applied to claims 1, 11 above, and further in view of Sharma (US Patent Application Publication No. 2004/0056907).
Regarding claim 2, Harmon teaches identifying an audible disturbance in an audio component of the first media stream (identifying audio to be altered, and also video component to be altered), but Coughlan, Cunnington and Harmon do not specifically teach using the visual disturbance to confirm the audible disturbance.
However, in the similar field, Sharma teaches using the visual disturbance to confirm the audible disturbance (Paragraphs 0032-0034, 0042-0045).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan, Cunnington and Harmon for using the visual disturbance to confirm the audible disturbance as taught by Sharma in order to “increase the probability that a particular gesture being analyzed will be correctly identified for what it means” (Sharma, Paragraph 0045).
Regarding claim 3, Harmon teaches removing the audible disturbance from the audio component of the first media stream (Figs. 1A-1B many profane words removed).
Regarding claim 12, refer to rejections for claim 11 and claim 2.
Regarding claim 13, refer to rejections for claim 12 and claim 3.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan, Cunnington, Harmon and Sharma as applied to claims 3, 13 above, and further in view of Cohen (US Patent Application Publication No. 2009/0037278).
Regarding claim 4, Coughlan, Cunnington, Harmon and Sharma do not explicitly teach replacing the audible disturbance with background noise in the audio component of the first media stream.
However, in the similar field, Cohen teaches replacing the audible disturbance with background noise in the audio component of the first media stream (Paragraphs 0176, 0178, 0193, 0198, 0206, 0213, 0229, 0240, 0242, 0252-0253 altering i.e. adding, modifying many different types of content including audio. It would have obvious to a person of ordinary skill in the art to substitute background noise as altering audio).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Coughlan, Cunnington, Harmon and Sharma for replacing the audible disturbance with background noise in the audio component of the first media stream as taught by Cohen in order to enable “content changes 1860 such as the capability to add 1862, delete 1864, modify 1866, and replace 1868 alterable component elements or designated aspects that are feasible for alteration” (Cohen, Paragraph 0193) “to create a desired audio content for the composite media work” (Cohen, Paragraph 0198).
Regarding claim 14, refer to rejections for claim 13 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653